Citation Nr: 9926099	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-05 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected status post left tibia stress fracture, currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1993 to 
November 1993.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted entitlement to service connection for status post 
left tibia fracture, and denied entitlement to service 
connection for low back strain and hearing loss.  In 
September 1994, VA received the veteran's notice of 
disagreement with the noncompensable evaluation assigned for 
his left tibia disability, and the denial of his low back 
claim.  In November 1994, a statement of the case was issued 
and the veteran provided testimony regarding these matters at 
his personal hearing.  In his March 1995 substantive appeal, 
he indicated that he did not wish to have a hearing before a 
member of the Board.  In a May 1998 decision, the Board 
denied the claim of service connection for a low back 
disability, and remanded the increased evaluation issue for 
further development.  The requested actions were accomplished 
and the case was returned to the Board.  

As noted in the Introduction of the May 1998 decision, the 
veteran raised the issue of entitlement to service connection 
for tinnitus and hearing loss in his notice of disagreement 
and during his November 1994 personal hearing.  As in May 
1998, the Board refers this matter to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran's service-connected status post left tibia 
stress fracture is manifested by subjective complaints of the 
leg falling asleep, pain, and fatigability when lifting heavy 
objects, but does not cause or approximate even slight knee 
or ankle disability.

CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected status post left tibia stress fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.14, 4.31, 4.40, 4.45, Diagnostic Code 
5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the diagnosis and 
treatment of the veterans' left tibia stress fracture.  
Pursuant to his claim of service connection, a VA examination 
was conducted in July 1994.  The following objective findings 
were noted: normal carriage, posture and gait; all joints 
normal; left knee and upper tibia normal in appearance and 
nontender on pressure; normal feet; and normal neurologic and 
psychiatric evaluation.  The examiner diagnosed status post 
stress fracture, left upper tibia.  

In an August 1994 decision, the RO granted the claim of 
service connection for status post stress fracture, left 
upper tibia.  A noncompensable rating was assigned, effective 
from February 1, 1994.

Pursuant to his appeal of the noncompensable rating assigned, 
the veteran appeared and testified before hearing officer at 
the RO in November 1994.  He testified that the disability 
interferes with his work, and pointed out that the leg hurts 
when he steps on it wrong.  Also, it falls asleep when he is 
in a sitting position for an extended period of time, 
including when his legs are crossed.  When he gets up, it 
tends to pop and causes discomfort.  He was concerned because 
he wished to secure employment with the United States Post 
Office.  At that time, he was working at an auto parts store 
as a driver in stock.  He did not lose time from work due to 
the disability, except for the time he needed to take out 
during the day.  He used his physical therapy routines and 
ice to treat the condition.  The leg constantly falls asleep 
in the area from right above the knee down, and constantly 
pops.  He indicated that the knee and back conditions 
appeared to be related.  

As per the Board's remand, the veteran was afforded a VA 
examination.  In the February 1999 examination report, the 
examiner acknowledged that the claims folder and the remand 
were reviewed.  The veteran reported that since the time he 
was diagnosed with the condition, he has experienced chronic 
pain in the left tibia.  He can walk without problems.  He 
can run, but feels that the leg twists easily.  He has a 
great deal of difficulty kneeling and squatting.  He is 
unable to sit cross-legged.  These activities cause increased 
pain in the leg.  He finds that the pain in his leg increases 
with humidity.  He further noted that the leg is painful and 
weak.  He denied stiffness, swelling, heat and redness.  The 
leg does not give way or lock up.  It becomes fatigued when 
he lifts heavy objects.  He did not think that his leg lacked 
endurance.  He was not in any treatment for the leg.  When he 
engages in the activities that increase the pain, the leg 
will be painful but he is able to walk.  He has never had 
surgery or injury.  He does not use a crutch, brace, cane or 
corrective shoe.  

On the physical examination, there was a full range of 
passive and active motion at the lower back, hip joints, 
knees and ankle joints.  Power, tone and bulk were normal 
bilaterally in the lower extremities.  The test of his 
coordination, including heel/knee/shin and gait were entirely 
normal.  The sensory examination was normal.  Deep tendon 
reflexes were 2+.  Plantar response was downgoing.  There was 
no evidence of weakened movement.  There was no evidence of 
excessive fatigability, and the examiner referred to the 
veteran's comment regarding fatigue when lifting heavy 
objects.  There was no evidence of incoordination.  There was 
full range of motion, and no loss of motion due to any other 
concomitant factor.  There are occasionally pain flare-ups 
but they do not seem to significantly limit his function 
ability.  The examiner diagnosed well-healed stress fracture 
to the left tibia. 



II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his status post stress fracture of the 
left tibia.  Thus the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the disability at issue, the 
Board finds that the evidence does not demonstrate that there 
was an increase or decrease in the disability that would 
suggest the need for a staged rating. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for status post 
left tibia fracture, rated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  
Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  A compensable rating of 10 percent is assigned for 
such impairment when there is malunion with slight knee or 
ankle disability.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  In this case, the Board finds that 
the requirements for a compensable evaluation under 
Diagnostic Code 5262 have not been met.  

In this case, slight knee or ankle disability has not been 
demonstrated since the physical examination findings of 
record reflect a full range of motion for the ankles and 
knees.  Also, the examinations of record do not reveal that 
there is any kind of functional loss with regard to the left 
leg, knee or ankle.  With regard to DeLuca, it appears that 
the only evidence of disability is the veteran's complaint of 
fatigue when lifting heavy objects, pain, and of the leg 
falling asleep.  However, the examination did not reveal 
evidence of excess fatigability, pain on motion, or 
neurological impairment.  Also, the veteran indicated during 
the examination and his hearing that he is not treated for 
the condition.  During his hearing, he mentioned that he uses 
ice and physical therapy exercises to treat the condition.  
Therefore it appears that any discomfort associated with the 
disability is easily alleviated and is not representative of 
the degree of impairment contemplated by the criteria for a 
compensable rating under Diagnostic Code 5262.  Here, the 
disability picture does not more nearly approximate the 
criteria for a higher rating, and there is no question as to 
which evaluation should apply.  See 38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5262 
do not provide a basis to assign a compensable evaluation.  

Since knee or ankle impairment has not been shown since the 
examination revealed a full range of motion for these joints, 
the veteran denied instability (giving way), and the examiner 
did not find any additional disability in view of DeLuca, 
Diagnostic Codes that assign compensable ratings based on 
limitation of motion of these joints under 38 C.F.R. § 4.71a 
would not be applicable.  Therefore, Diagnostic Codes used to 
rate knee ankylosis (5256), knee impairment (5257), 
limitation of leg flexion (5260), limitation of leg extension 
(5261), ankle ankylosis (5270), and limitation of ankle 
motion (5271), are not applicable here.  Also, as noted 
above, the veteran has complained that his leg falls asleep, 
but the clinical findings of record have not revealed any 
neurological impairment.  Therefore, Diagnostic Codes that 
contemplate such neurological impairment under 38 C.F.R. 
§ 4.124a would not apply in this instance.  

Here, the preponderance of the evidence is against the 
veteran's claim.  Therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

ORDER

Entitlement to a higher initial (compensable) rating for 
service-connected left tibia stress fractures has not been 
established, and the appeal is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

